Mr. Justice Si-iepaed
delivered the opinion of the Court:
1. With the motives that prompted the terms and conditions of the clause of the will creating the trust sought to be established, we have no concern, and will not go into the matter further than to say-—so as to avoid possible misconception—that the testator was a man of deep and earnest faith in the truths of the Christian religion and deemed his son an unsafe guardian of the education of the grandson, because he regarded him as destitute of such faith. He was dealing with his own estate; the conditions were lawful, and the question is, whether they were in fact re*570jected by complainant’s father in a manner such as effectually to bar the claim of the son.
2. It has been contended, on the part of the appellant, that even were it conceded that there had been no forfeiture of the legacy, it could not now be claimed without violence to the purpose and express conditions of the will, and the fund would go to the next of kin, if claimed by them, as an undisposed of part of the estate.
The contention is, that the fund was intended to be expended in the education of the complainant, then a child of twelve years of age, and not to be given to him outright as now claimed. That as the fund was not claimed during the years of usual education in schools and colleges, and no attempt was made during that time to enforce the trust, and as there is no evidence to show that it can or will be used in that way now or hereafter, and there is no prayer for a decree to that effect, the bill ought to have been dismissed. In our view of the evidence upon which the case was submitted, this question need not be passed upon.
3. We find nothing in the evidence to justify the charge in the bill that defendant’s statement of intention to have an investment made of the sum of $1,000 for complainant’s benefit was in aid of a scheme to procure the forfeiture of the legacy and to “lull him and his father into inaction.”
The extract from defendant’s letter of May 30, 1882, copied in the bill, does not fully disclose the situation at that time, and should be read in connection with several sentences immediately preceding it. After referring to information in respect of the contemplated baptism of his children and the gratification of their mother thereat, defendant said: “Your letter reminds me that they are your children, not mine. I will remember this in the future. It is with profound -regret that I receive your decision regarding Walter, but if you fear that my influence would be baneful to the sacred relation of father and child, you are right.”
This letter, and the final rejection of the legacy on June *57122, 1882, set out in the answer and afterwards proved in the case are the only letters passing between the defendant and complainant’s father that have been preserved by either. The fact that this final and unconditional declination of the benefit of the trust was not made until nearly a month after the letter acknowledging and accepting the first declination and expressing the intention to make a settlement of the defendant’s own money for the benefit of the complainant, tends to support her statement, as a witness, that she continued, after May 30, 1882, to insist upon the acceptance of the legacy and the fulfillment of its conditions. Her brother admitted that she designated the Alexandria High School, and does not deny that it was unobjectionable as a school for boys. If no such offer or request wTas made by her after May 30,1882, then there was no occasion for his positive and unequivocal rejection of the terms of the legacy made in writing on June 22. Nor does he anywhere say that anything more was said to her in regard to her intention of making a settlement upon complainant, or that this final declination was in consideration of, or founded upon, a reliance in her previous declaration of that intention. Denying defendant’s statements of her offers between May 30 and June 22, he says that after the latter date, and before the customary commencement of the school year in the fall, he wrote to defendant withdrawing his objection to her acting as trustee under the will and requesting her to proceed wfitli the execution of the said trust. Her reply to this, he says, was a refusal to recognize complainant as any longer entitled to the benefits of the trust. According to this, ho had not accepted the substitution of her expressed intention of the settlement, for the trust created by the will, and he does not intimate that she referred thereto in her declaration that the trust of the will had failed or been forfeited. In an attempt, however to account for his failure then, or during his son’s minority, to take any step whatsoever looking to the enforcement of the trust, he says that he relied upon *572the defendant’s fulfillment of the pledge she had made to invest the fund for complainant’s benefit, but he does not say that he so informed her.
The contention founded on this evidence is, that the provision for the forfeiture of the benefits of the trust must be strictly construed; that the declination of the legacy, June 22, 1882, having been made at a time when no schools were in session, was premature, and complainant’s parents had, at least until the commencement of the school year, the right to reconsider this premature declination and exercise their right to accept. The declination by the father, in June, 1882, was sufficient, at the time to authorize the defendant to claim the fund as her own under the terms of the bequest, and we do not find it necessary to decide whether that declination could be withdrawn in a reasonable time and the trust thereby reopened against the will of the defendant, because we do not find that the evidence raises the point.
In the face of the acknowledged express rejection made in writing, June 22, 1882, the burden was on complainant to show that it had been recalled and reconsidered. His father positively asserts the fact, and the defendant likewise denies it. There is no other direct evidence. The relations of brother and sister were strained. Her first communication to him after the death of their father was through a mutual friend in Baltimore to whom she wrote. This was Mr. Dickinson, to whom she referred later as the person whom she would ask to invest the money for complainant and to prepare the papers necessary to secure it to him. There is no evidence by him or anyone else. As before stated, all the letters passing between brother and sister had been destroyed before the litigation began, save the letter containing the statement in regard to the intended investment, which he preserved, and the declination of the legacy, which has been preserved by her. There is nothing in the evidence to create the suspicion, as regards either party, that this correspond *573ence was destroyed with any other than a proper motive. Nor is there anything that would justify us in giving credence to the brother rather than the sister, on the ground of her interest in the subject matter, for he is as likely, under the circumstances, to be unduly influenced as she. If the money be finally lost to the son, as has been its aid in his education, it will be the result of his father’s conduct; and the desire to avoid possible blame therefor would, to say the least, bo as potent in its influence upon one’s testimony as the mere desire for the money involved. With the evidenceevenly balanced the complainant would necessarily fail. 0
But we can not say that it is evenly balanced, because, in our opinion, the circumstances of the case tend to support the testimony of the defendant. Hers is perfectly consistent therewith; whilst his is not altogether so. Founded, necessarily, on the information given by his father, the complainant’s bill sets up two inconsistent claims for relief; first, the trust created by the will; and second, the trust created by the defendant’s declaration of the intended investment of the money obtained by her through the failure of the trust of the will. Again, if the father, who needed assistance, as he admits, in the proper education of his son, actually withdrew his declination of the trust created by the will, and considered it thereby enforceable, it is strange that he made no further demand after the fall of 1882, and no protest, and took no steps to compel execution. We do not think it a reasonably sufficient explanation to say that he relied on defendant’s fulfillment of her pledge to invest the money for his son’s benefit. The withdrawal of the declination of the legacy and the demand for the execution of the trust thereof, constituted an express declination of the offer of investment as a substitute therefor. It is true he preserved the letter containing this “pledge;” but he says that its preservation was accidental. A man of his apparent intelligence could not easily have been misled by the declaration therein; *574and the state of feeling between him and his sister at the time was not such as to beget overconfidence and trust.
Her language is plain. She does not say that she has invested the money. She does not say that she holds, and will hold it, in trust. She simply says that she had decided that the money (not his under the trust, but her own by virtue of its rejection or forfeiture), “ shall be invested by Mr. Dickinson in Walter’s name to be given him with the accumulated interest on his reaching manhood.” Then follow the significant words: “ He (Mr. Dickinson) will show me how to draw up a paper to insure it to him in the event of my death.”*
No inquiry was ever made of Mr. Dickinson to learn if the investment had been made or the paper drawn; and none was made of the defendant. Had there been inquiry the information would certainly have been obtained (and which defendant says she conveyed in one of her letters) that no money had been delivered to Mr. Dickinson, and that none had been invested, or would be.
4. This brings us to the contention, in support of the decree, founded on the foregoing letter as creating a trust that ought to be enforced by a court of equity. The letter, as we have seen, contained no express declaration that the writer held the money in trust or as a trustee; it contained nothing more than the expression of an intention to make an investment—to create a trust in the future—for the benefit of the complainant. It would do violence to the language used to say that it amounted to anything more than a mere promise, without consideration, to make a gift in the future—to have an investment made of a sum of money, and then to prepare papers to secure the same to the donee.
It is an undoubted proposition that equity will not enforce a contract to create a trust, or any executory contract^ that does not rest upon a valuable consideration. The character of the promise or declaration in this case is so *575plain that we do not deem it necessary or important to go into the numerous decisions that have been made in suits for the enforcement of imperfect gifts and incomplete trusts. In addition to the cases cited in the briefs of counsel, see Richards v. Delbridge, L. R. 18 Eq. 11; Kekewich v. Manning, 1 DeGex, M. & G. 176; Milroy v. Lord, 4 DeG., F. & J. 264; Dennison v. Goehring, 7 Barr, 175, 178; Stone v. Hackett, 12 Gray, 227, 230; 2 Pom. Eq. Jur., Sec. 997, and cases cited.
There has been a general agreement upon the principle above stated, and whatever apparent, conflict there may appear in the cases arises wholly out of the peculiar provisions of the instruments to be construed or the effect to be given to certain special facts constituting the alleged trust.
Whenever it has been determined that there has been a perfected gift or transfer of title, equity has enforced it though without consideration. Likewise it has enforced trusts in behalf of volunteers, without regard to the form of words used to declare the intent when they have been found equivalent to the declaration of a complete trust. But in no case, certainly in none that has not been overruled or discredited, will it be found that a mere promise to make a gift or to create a trust in the future in favor of a volunteer, without even a meritorious consideration to support it, has ever been enforced against the promissor.
For the reasons given, the decree must be reversed, with costs, and the cause remanded, with directions to dismiss the bill.

Reversed.